J-A16022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KATIE AND FREDERICK RINDOCK                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    RAEFORD AND EMILEE DECKER                  :   No. 610 EDA 2022

                Appeal from the Order Entered February 3, 2022
     In the Court of Common Pleas of Wayne County Civil Division at No(s):
                                 2021-30562


BEFORE:       McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                                 FILED JULY 6, 2022

        Katie and Frederick Rindock (Appellants) appeal from the order entered

in the Wayne County Court of Common Pleas, sustaining the preliminary

objections filed by Raeford Decker (Father) and Emilee Decker (Mother)

(collectively Appellees) and dismissing Appellants’ complaint seeking custody

of Appellees’ biological child, C.D. (Child), born in 2019.1 Appellants are the

maternal aunt and uncle of Child and have served as Child’s foster parents

since December of 2019. They contend the trial court abused its discretion or

erred as a matter of law when it determined they lacked standing to pursue

custody of Child. For the reasons below, we affirm.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Neither Child’s date of birth nor gender is identified in the certified record.
J-A16022-22



        We glean the following facts and procedural history from the limited

record before us.       Wayne County Children and Youth Services (WCCYS)

initiated a dependency action after Child was abused while in the care and

custody of Appellees. See Trial Ct. Op., 2/3/22, at 3. Appellants assert, and

Appellees do not dispute, that Child was less than three months old when the

abuse occurred.2 Appellants’ Brief at 5. As a result of the incident, Mother

entered a plea of nolo contendere for endangering the welfare of a child3 and

was sentenced to a term of six to 48 months’ incarceration. Appellants have

been Child’s foster care providers and maintained physical custody of Child

from December of 2019 until November of 2021. Appellants’ Complaint for

Custody Pursuant to 23 Pa.C.S.A. § 5324, 11/23/21, at 2 (unpaginated).

        “Throughout the dependency action, [Father] took actions to regain

custody of [Child], and WCCYS, on two occasions, sought [c]ourt approval for

a goal change from reunification to adoption[,]” however both requests were

denied.    Trial Ct. Op. at 3.       Child was returned to Father “on or about

November 22, 2021.”          Appellees’ Preliminary Objections to Complaint for

____________________________________________


2  The facts surrounding the abuse are not in the certified record. In various
filings, Appellants averred that Child was in the “Neo Natal Intensive Care
Unit” after birth, and that the “near fatal” abuse occurred shortly after Child
was discharged. Appellants’ Brief in Opposition to [Appellees’] Preliminary
Objections to [Appellants’] Complaint for Lack of Standing (Appellants’ Brief
in Opp.), 1/21/22, at 1; Appellants’ Brief at 5. Appellants also state that, as
a result of the abuse, Child has “extensive medical needs” including a “feeding
tube [for] required medications throughout each day.” Appellants’ Brief at 6.

3   See 18 Pa.C.S. § 4304(a).


                                           -2-
J-A16022-22



Custody, 12/15/21, at 5 (unpaginated); see also Trial Ct. Op. at 3. The next

day, November 23rd, Appellants filed a complaint seeking sole legal and

physical custody of Child pursuant to 23 Pa.C.S. § 5324.4 They averred that

Child was 2 years old at that time (November of 2021) and had lived with

them since December of 2019. Appellants’ Complaint for Custody Pursuant to

23 Pa.C.S. § 5324 at 1-2 (unpaginated). They also claimed that Father was

supporting Mother, despite her nolo contendere plea and incarceration for the

abuse, and that Mother intended to reside with Father upon her release from

prison.    See id. at 2-3 (unpaginated).         Appellants stated they were

“exercis[ing] their rights [as] in loco parentis” and sought primary physical

custody pursuant to Section 5324(2) and (5)(i). Id. at 2.

       On December 15, 2021, Appellees filed preliminary objections to the

custody complaint, asserting Appellants lacked standing to seek custody of

Child. See Appellees’ Preliminary Objections to Complaint for Custody at 1

(unpaginated). Appellees argued that Appellants were “merely foster parents

in an open dependency matter,” and not prospective adoptive parents; thus,

they did not stand in loco parentis to Child and had no standing to seek

custody of Child. Id. at 3-5 (unpaginated). Moreover, Appellees stated that

Father “worked tremendously hard to alleviate the conditions that led to the

dependency and physical custody of [Child] was restored to him by [WCCYS]

____________________________________________


4 Section 5324 of the Child Custody Act lists those individuals who have
standing to file an action for physical or legal custody of a child. 23 Pa.C.S. §
5324.

                                           -3-
J-A16022-22



on or about November 22, 2021.” Id. at 5 (unpaginated). Thus, they sought

dismissal of the custody complaint.

       Appellants filed a brief in opposition to the preliminary objections

asserting that they were “present at the hospital for the birth of [Child] and

visited [Child] at the hospital” before Child was ever placed in their care. See

Appellants’ Brief in Opp. at 1-2.          They insisted that Appellees’ argument

“overlook[ed their] in loco parentis status” as Child’s maternal aunt and uncle,

and that they “have established a strong bond” with Child. Id. at 5.

       On January 28, 2022, the trial court heard argument on the preliminary

objections. Thereafter, on February 3rd, the trial court filed an order, and

accompanying opinion, sustaining Appellees’ preliminary objection as to

standing and dismissing Appellants’ custody complaint. See Order, 2/3/22.

This timely appeal follows.5

       Appellants identify two, related issues for our review:

       1. Did the trial court abuse its discretion and err as a matter of
          law in granting [Appellees’] preliminary objections in
          determining that [Appellants] lacked standing to pursue a
          custody action?

       2. Did the trial court abuse its discretion and err as a matter of
          law in determining that [Appellants] lacked standing to pursue
          custody despite the fact that they are maternal aunt and uncle
          and stand in loco parentis?
____________________________________________


5 Pursuant to Pa.R.A.P. 1925(a)(2)(i), Appellants filed a concise statement of
errors complained of on appeal along with their notice of appeal in this
Children’s Fast Track case.      The trial court subsequently provided a
“Statement of Reasons” for its ruling, relying on its February 3rd opinion and
order. See Trial Ct. Statement of Reasons, 3/2/22.


                                           -4-
J-A16022-22



Appellants’ Brief at 7 (some capitalization omitted).

      When reviewing a child custody order,

      [our] scope of review . . . is of the broadest type; the appellate
      court is not bound by the deductions or inferences made by the
      trial court from its findings of fact, nor must the reviewing court
      accept a finding that is not supported by competent evidence.
      However, this broad scope of review does not vest an appellate
      court with the duty or privilege of making its own independent
      determination. An appellate court may not interfere with the trial
      court’s factual conclusions unless they are unreasonable in view
      of the trial court’s factual findings and thus represent an abuse of
      discretion.

T.B. v. L.R.M., 786 A.2d 913, 916 (Pa. 2001).

      Appellants’ argument challenges the trial court’s determination that they

did not have standing to pursue custody of Child.

      The application of the law of standing to child custody cases is
      done with a high degree of scrupulousness by our courts. This is
      not only to protect the interest of the court system by assuring
      that actions are litigated by appropriate parties, but also to
      prevent intrusion into the protected domain of the family by those
      who are merely strangers, however well meaning. . . .

Silfies v. Webster, 713 A.2d 639, 643 (Pa. Super. 1998) (citations and

quotation marks omitted). Consequently, in custody disputes, any “persons

other than the natural parents are considered ‘third parties.’” McDonel v.

Sohn, 762 A.2d 1101, 1105 (Pa. Super. 2000).

      Section 5324 of the Child Custody Act limits those individuals who have

standing to seek custody of a child to the following:

      (1) A parent of the child.

      (2) A person who stands in loco parentis to the child.



                                     -5-
J-A16022-22


     (3) A grandparent of the child who is not in loco parentis to the
     child[ where certain other conditions are met] . . .

     (4) Subject to paragraph (5), an individual who establishes by
     clear and convincing evidence all of the following:

        (i) The individual has assumed or is willing to assume
        responsibility for the child.

        (ii) The individual has a sustained, substantial and sincere
        interest in the welfare of the child. In determining whether
        the individual meets the requirements of this subparagraph,
        the court may consider, among other factors, the nature,
        quality, extent and length of the involvement by the
        individual in the child's life.

        (iii) Neither parent has any form of care and control of the
        child.

     (5) Paragraph (4) shall not apply if:

        (i) a dependency proceeding involving the child has been
        initiated or is ongoing; or

        (ii) there is an order of permanent legal custody under 42
        Pa.C.S. § 6351(a)(2.1) or (f.1)(3) (relating to disposition of
        dependent child).

23 Pa.C.S. § 5324(1)-(5).

     When considering whether a person stands in loco parentis to a child,

we must bear in mind:

     The phrase “in loco parentis” refers to a person who puts oneself
     in the situation of a lawful parent by assuming the obligations
     incident to the parental relationship without going through the
     formality of a legal adoption. The status of in loco parentis
     embodies two ideas; first, the assumption of a parental status,
     and, second, the discharge of parental duties. The rights and
     liabilities arising out of an in loco parentis relationship are, as the
     words imply, exactly the same as between parent and child. The
     third party in this type of relationship, however, can not
     place himself in loco parentis in defiance of the parents’
     wishes and the parent/child relationship.

T.B., 786 A.2d at 916–17 (citations omitted and emphasis added).

                                      -6-
J-A16022-22



       Appellants insist they have standing to seek custody of Child pursuant

to Section 5324(2) and (5).6 See Appellants’ Brief at 10. They maintain the

trial court overlooked the fact that, pursuant to Section 5324(2), they stood

in loco parentis to Child and focused solely on their role as Child’s foster

parents. Id. at 10, 12. Appellants emphasize, however, that they “were the

sole custodians of [Child] from 2019 until 2021 and fulfilled all the parental

duties during” that time. Id. at 11. Moreover, they “established contact with

[Child] since     birth, with the        consent of the   parents, prior   to   the

commencement of the dependency action.” Id. Appellants insist they have

a “strong bond” with Child and are “more than just foster parents, they are

also blood relatives who stand in loco parentis.” Id. at 12. They also contend

they have standing pursuant to Section 5324(5) “in that there is a dependency

proceeding initiated regarding [Child] since 2019.” Id. at 10.

       In finding Appellants lacked standing, the trial court explained that

Appellants’ role as foster parents precluded them from obtaining in loco

parentis status with regard to Child. The court opined:

             [Child] was placed with [Appellants] by this Court when the
       dependency action was initiated by [WCCYS.             Appellants]
       assumed the parenting roles on behalf of [Child] but never
       received legal custody of [Child] from this Court. Foster care has
       been defined as a child welfare service which provides substitute
       family care for a planned period for a child when his own family
       cannot care for him for a temporary or extended period, and when
____________________________________________


6 Although Appellants present two claims in their statement of questions, we
discern no difference in their arguments. Thus, we address Appellants’ claims
as one.


                                           -7-
J-A16022-22


      adoption is neither desirable nor possible. Mitch v. Bucks
      County Children and Youth Social Service Agency, 556 A.2d
      419, 422 (Pa. Super. 1959). The distinctive features of foster care
      are first, that it is care in a family, it is noninstitutionalized
      substitute care, and second, that it is for a planned period—
      either temporary or extended. Id. Throughout the dependency
      action, [Father] took actions to regain the custody of [Child], and
      WCCYS, on two occasions, sought Court approval for a goal
      change from reunification to adoption. This Court denied both
      requests. The Court further ordered that no further goal change
      petitions were to be filed, and directed WCCYS to return physical
      custody of the minor child to [Father]. By its very nature, the
      foster parent/foster child relationship implies a warning against
      any deep emotional involvement with the child since under the
      given insecure circumstances this would be judged as excessive.
      Id. [Appellants] do not embody in loco parentis status due to a
      placement of [Child] with them pursuant to a dependency action.
      Because foster placement, unlike adoptive placement, is
      temporary in nature, and because foster parents are forewarned
      of the temporary nature of the placement, [Appellants] do not
      have standing to contest the custody of the minor child. See Id.
      Thus, [Appellants] lack standing to bring this custody action under
      23 Pa.C.S.A. § 5324(2).

Trial Ct. Op. at 3-4 (some emphasis omitted).

      We detect no abuse of discretion or error of law in the court’s ruling.

While Appellants emphasize the care they provided for Child during much of

Child’s first two years of life and the strong bond they developed, they ignore

the fact that they provided that care, and developed their bond, as Child’s

foster parents via the dependency proceeding. As the trial court opined (and

Appellants do not dispute) “foster parents lack standing to seek or contest




                                     -8-
J-A16022-22



custody of their foster children.” See In re G.C., 735 A.2d 1226, 1230 (Pa.

1999) (Opinion in Support of Affirmance).7 See also Appellants’ Brief at 12.

       Appellants, however, argue that the court overlooked their familial

relationship with Child. Relying on McDonel, supra, they contend this Court

has “acknowledged that close relatives who assume parenting responsibilities

in a time of need . . . stand in loco parentis.”      Appellants’ Brief at 12.

Appellants emphasize their relationship with Child began prior to the

dependency proceedings, noting “[t]hey attended the birth of [Child] and

visited [Child] in the hospital.” Id. Indeed, they assert that they “established

contact with [Child] since birth, with the consent of [Appellees],” before Child

was adjudicated dependent. Id. at 11. Thus, Appellants insist the trial court

failed to consider that they “are more than just foster parents[.]” Id. at 12.




____________________________________________


7 We acknowledge the Court in G.C. affirmed the trial court’s decision — that
the foster parents lacked standing to seek custody of child in their care over
custody of maternal grandfather — in an equally divided decision. However,
in his Opinion in Support of Reversal, Justice Nigro opined that he would
conclude the foster parents had “standing to contest a petition to transfer
custody of their foster child to a third party.” G.C., 735 A.2d at 1232 (Nigro,
J. Opinion in Support of Reversal) (emphasis added). Conversely, here,
Appellants seek custody of Child over Child’s biological father, to whom Child
has been returned and whose parental rights have not been terminated.
Moreover, the other Opinion in Support of Reversal, authored by Justice
Newman and joined by Justice Castille, focused on the right of “any person”
to file a petition under the Juvenile Act. See id. at 1233 (Newman, J. Opinion
in Support of Reversal). In the present case, Appellants seek custody
pursuant to the Child Custody Act, which, as noted above, limits those
individuals who may file an action for custody. See 23 Pa.C.S. § 5324.


                                           -9-
J-A16022-22



      Appellants’ reliance on McDonel is misplaced. In that case, like here,

the child’s maternal aunt and uncle sought custody over the child’s biological

father. McDonel, 762 A.2d at 1104-05. Unlike the case before us, the trial

court determined the aunt and uncle stood in loco parentis to the child and

awarded them joint legal and primary physical custody — a decision this Court

affirmed on appeal.    Id. at 1105-06.    However, the facts in McDonel are

significantly different from those sub judice.

      In McDonel, the child was conceived while her father, a youth pastor,

was having an extramarital affair with her mother, an 18-year-old woman, ten

years his junior, whom he was counseling. Id. at 1103. The father initially

challenged his paternity and had little contact with the mother or child during

the child’s first three and one-half years.      Id.   He then requested partial

custody and began seeing the child one weekend per month. Id. Two years

later, the mother attempted suicide and was placed on life support. Id. At

that time, the maternal aunt and uncle filed for custody of the child; the father

challenged their standing via preliminary objections. Id. at 1103-04.

Following a hearing, the court found the maternal aunt and uncle stood in loco

parentis to the child and awarded them joint legal and primary physical

custody. Id.

      In affirming the trial court’s ruling on standing, this Court emphasized

the evidence that the child spent a significant period of time with the maternal




                                     - 10 -
J-A16022-22



aunt and uncle following her birth,8 including “extended periods around the

approximately six times that [the mother] was in the hospital for psychological

treatment.”     McDonel, 762 A.2d at 1105.         More importantly, prior to her

death, the mother “executed a power of attorney granting in loco parentis

powers” to both maternal aunt and uncle before the father began monthly

visitations. Id. This Court stated:

       The document clearly evidences [the mother’s] intent and desire
       that the [maternal aunt and uncle] assume parental responsibility,
       and they acted in accordance with this power, including enrolling
       [the child] in school and taking her to the doctor when she was in
       their custody.

Id. at 1106.

       Indeed, as noted above, a third party may not “place himself in loco

parents in defiance of the parents’ wishes and the parent/child relationship.”

T.B., 786 A.2d at 917. Where in loco parentis status has been established,

there generally has been consent of at least one parent at some time prior to

the claim. In T.B., the third party (the appellee) and the child’s mother, both

females, were in an exclusive, intimate relationship when they decided to have

a child. Id. at 915-16. Although they did not enter into a formal parenting

agreement, the appellee shared daily parenting responsibilities with the

mother, and the mother named the appellee child’s guardian in her will. Id.

at 915.    After their relationship ended, the mother refused the appellee’s

____________________________________________


8 The child stayed with maternal aunt and uncle more than 125 days in each
of her first three years of life. See McDonel, 762 A.2d at 1105.


                                          - 11 -
J-A16022-22



request for visitation, and the appellee filed a complaint for shared custody

and visitation, claiming she stood in loco parentis to the child.         Id.     In

concluding the appellee established standing, the Supreme Court opined:

      The record is clear that [the mother] consented to [the a]ppellee’s
      performance of parental duties. She encouraged [the a]ppellee
      to assume the status of a parent and acquiesced as [the a]ppellee
      carried out the day-to-day care of [the child]. Thus, this is not a
      case where the third party assumed the parental status against
      the wishes of the biological parent. The Superior Court aptly
      noted, under similar circumstances, that a biological parent’s
      rights “do not extend to erasing a relationship between her
      partner and her child which she voluntarily created and actively
      fostered simply because after the parties' separation she regretted
      having done so.”

Id. at 919 (citations omitted). See also Silfies, 713 A.2d at 640, 645-46

(prospective adoptive parents — whom child visited and stayed with on a

regular basis for over a year — had standing to seek custody of child after

maternal grandmother ceased visitations).

      Appellants’   willingness   to   serve    as   Child’s   foster   parents   is

commendable. However, they have failed to establish that they stood in loco

parentis to Child irrespective of their role as foster parents. The fact that they

are Child’s blood relatives and visited Child in the hospital is insufficient to

establish the “stringent test” for establishing in loco parentis status. See T.B.,

786 A.2d at 916. Indeed, the significant care Appellants provided to Child was

in their role as foster parents — a role that is “temporary in nature.” See

Mitch, 556 A.2d at 422.       Accordingly, we agree with the trial court that

Appellants have failed to demonstrate they stood in loco parentis to Child in



                                       - 12 -
J-A16022-22



order to establish standing pursuant to Section 5324(2) of the Child Custody

Act.

       Appellants also summarily claim they have standing pursuant to Section

5324(5).    See Appellants’ Brief at 10.      However, they provide no further

argument on this assertion, and for that reason, the claim is waived. See In

re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011) (claim undeveloped in brief

is waived for appellate review) (citations omitted); Pa.R.A.P. 2119(a).

       Nevertheless, we agree with the trial court that Appellants’ reliance on

Section 5324(5) is “misplaced.” See Trial Ct. Op. at 4. Appellants appear to

argue that paragraph (5) establishes standing when a child is subject to a

dependency proceeding. See Appellants’ Brief at 10. That is simply incorrect.

Rather, paragraph (5) must be read in conjunction with paragraph (4).

Paragraph (4) confers standing to an individual who assumes responsibility

for a child, has a “sustained, substantial and sincere interest” in the child’s

welfare, and “[n]either parent has any form of care and control of the child.”

23 Pa.C.S. § 5324(4)(i)-(ii).   As the trial court points out, paragraph (5)

“negates the application” of paragraph (4) when, inter alia, “a dependency

proceeding involving the child has been initiated or is ongoing[.]”    See 23

Pa.C.S. § 5324(5)(i). Thus, even if Appellants could establish standing under

paragraph (4) — a claim they have not made — paragraph (5)(i) would negate

said standing because Child is involved in an ongoing dependency action. See

id.




                                     - 13 -
J-A16022-22



      Accordingly, we conclude the trial court did not abuse its discretion or

err as a matter of law in determining Appellants failed to establish standing to

seek custody of Child. Thus, we affirm the order on appeal.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/06/2022




                                     - 14 -